In an action to recover damages for personal injuries, etc., the defendant third-party plaintiff, Marion Mixers, Inc., appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Kings County (Huttner, J.), dated September 27, 2000, as, upon a jury verdict finding that the plaintiff Jose Araujo had sustained damages of $1,145,714 for past pain and suffering, $3,874,286 for future pain and suffering, and $500,000 for future lost wages, and that the plaintiff Trinidad Araujo had sustained damages of $150,000 for past loss of services and $350,000 for future loss of services, is in favor of the plaintiffs and against it, and the third-party defendants, Cosco Enterprises, Inc., and M. Schneider Soap and Chemical Co., Inc., separately appeal, as limited by their brief, from so much of the same judgment as, upon a jury verdict finding that the plaintiff Jose Araujo had sustained damages of $1,145,714 for past pain and suffering, $3,874,286 for future pain and suffering, $80,000 for past lost wages, and $500,000 for future lost wages, and that the plaintiff Trinidad Araujo had sustained damages of $150,000 for past loss of services and $350,000 for future loss of services, is in favor of the plaintiffs and against them.
Ordered that the judgment is modified, on the facts and as an exercise of discretion, by deleting the provisions thereof awarding the plaintiff Jose Araujo damages in the sum of $1,145,714 for past pain and suffering, $3,874,286 for future pain and suffering, and $500,000 for future lost wages, and the plaintiff Trinidad Araujo the sum of $150,000 for past loss of services and $350,000 for future loss of services, and granting a new trial on the issue of damages with respect thereto; as so *429modified, the judgment is affirmed insofar as appealed from, with costs payable to the appellants, unless within 30 days after service upon the plaintiffs of a copy of this decision and order, the plaintiffs shall serve and file in the office of the Clerk of the Supreme Court, Kings County, a written stipulation consenting to reduce the verdict as to the plaintiff Jose Araujo for damages for past pain and suffering from the sum of $1,145,714 to the sum of $500,000, for future pain and suffering from the sum of $3,874,286 to the sum of $650,000, for future lost wages from the sum of $500,000 to the sum of $350,000, and to reduce the verdict as to the plaintiff Trinidad Araujo for damages for past loss of services from the sum of $150,000 to the sum of $50,000, and for future loss of services from the sum of $350,000 to the sum of $150,000, and to the entry of an amended judgment accordingly; in the event that the plaintiffs so stipulate, then the judgment, as so reduced and amended, is affirmed insofar as appealed from, without costs or disbursements.
The 40-year old plaintiff Jose Araujo lost his left arm just below the shoulder while cleaning a mixing machine at his place of employment. His arm could not be reattached.
The damages awarded for past and future pain and suffering, future lost wages, and past and future loss of services are excessive to the extent indicated because they deviate materially from what would be reasonable compensation under the circumstances of this case (see, CPLR 5501 [c]; see generally, Burton v New York City Hous. Auth., 191 AD2d 669; Castellano v City of New York, 183 AD2d 800). Ritter, J. P., Smith, Adams and Prudenti, JJ., concur.